Citation Nr: 1505253	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include: a heart disability rated 60 percent; a post-total knee arthroplasty right knee disability related to shrapnel wounds rated 30 percent; left thigh shrapnel wound scars, rated 10 percent; right thigh and knee shrapnel wound scars, rated 10 percent; right knee degenerative joint disease (DJD), rated 10 percent; tinnitus, rated 10 percent; residuals of left middle finger fracture, rated 0 percent; and coronary artery bypass grafting scars, rated 0 percent; the combined rating for the service connected disabilities is 80 percent.

2.  The Veteran has a high school equivalency degree, and work experience primarily involving physically demanding activity; his service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected disabilities include post coronary artery bypass heart disease, rated 60 percent; a right TKR, rated 30 percent; left thigh shrapnel wound scars, rated 10 percent; right thigh and knee shrapnel wound scars, rated 10 percent; right knee DJD, rated 10 percent; tinnitus, rated 10 percent; residuals of left middle finger fracture, rated 10 percent; and a coronary artery bypass grafting scar, rated 0 percent.  The combined disability rating is 80 percent from July 2010.  He reported his last employment (on a production line at Bama Foods) was 1997 to 2002 (when he retired due to knee disability).  Before that he had worked for the post office.  In his application for TDIU, he indicated he completed 4 years of high school; a May 2012 statement notes that he completed the 11th grade and obtained a GED during service. 

On April 2002 VA examination, the Veteran complained of knee pain when walking or with prolonged standing.  The examiner noted that the Veteran's right knee disability and scars cause physical limitations in that he has limited ability to bear weight on the right knee for a prolonged period of time, and to a lesser degree on the left, and has pain on standing or walking on uneven surfaces. 

An August 2002 VA treatment record notes the Veteran was working at Bama Foods and had been doing an increased amount of walking and standing on a concrete floor.  An April 2003 VA treatment record notes the Veteran topped working due to knee pain.  On June 2003 VA PTSD examination, he reported he had worked at Bama Pie in the production department for 5 years and that prior to that, had worked for the post office as a mail handler for 32 years before he retired from that position.

On May 2005 VA examination, the examiner found that functional impairment due to the Veteran's right knee DID included difficulty walking and standing, but that it does not cause incapacitation.  The examiner also noted that the Veteran complained of shrapnel wound scar pain, but that the scars do not affect body functioning and that he can keep up with normal work requirements.  The examiner concluded that the Veteran's right knee and scars did not affect his work, (but noted that this was because he reported he was retired).  The effects on daily activity were noted to be pain, reduced range of motion, and difficulty with ambulation.

On February 2010 VA examination, the Veteran reported knee weakness, stiffness, giving way, lack of endurance, locking, fatigability, and pain, and shrapnel wound scar pain.  The examiner noted that the Veteran's disabilities did not affect his occupation as he was retired, but did limit his walking distances. 

On September 2010 VA heart examination, the Veteran reported experiencing shortness of breath, syncope attacks, and fatigue intermittently, particularly with exertion.  The examiner noted that the effect of the Veteran's service-connected heart disability on his occupation and daily activity is fatigue.

In his November 2011 Application for TDIU, the Veteran indicated that he last worked (for Bama Foods) in 2002.  He reported that he had to leave work due to his heart disability. 

On February 2012 VA scars examination, the examiner found that the Veteran's shrapnel wound scars did not affect his ability to work, that there is no functional impairment from the scars, and that physical and sedentary employment activities are not affected.  On February 2012 VA heart examination, the examiner noted that the Veteran did not return to his position in a biscuit making plant (Bama Pie) after his bypass surgery in 2002.  The examiner indicated that the Veteran's heart disability resulted in decreased tolerance to physical exertion, but that there was no effect on sedentary activities.  On February 2012 hand and finger VA examination, the examiner concluded there was no functional impact (physical or sedentary) due to the Veteran's left middle finger fracture residuals, and that the disability did not affect his ability to work.  On February 2012 VA knee examination, the examiner found that the Veteran has decreased tolerance to prolonged standing or walking, and that could not kneel due to his right total knee arthroplasty and DJD; the examiner found no effect on sedentary activities of employment.  On February 2012 VA muscle injury examination, the examiner found no functional impact of the Veteran's service-connected shrapnel wound injuries/scars. 

On his May 2012 notice of disagreement, the Veteran reported he had only worked in manual labor type jobs in the past, and knew of no employer who would hire him for an office position.  In his September 2012 substantive appeal, he stated that employers would not hire him due to his heart and knee disabilities, and that the only jobs he held in the past were physical in nature. 
As the Veteran's heart disability is rated 60 percent and his combined rating for his service connected disabilities is 80 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining (and dispositive) is whether the Veteran's service connected disabilities render him incapable of participating in regular substantially gainful occupation consistent with his education and work experience.

It is not in dispute that due to his service-connected disabilities the Veteran is precluded from the types of employment that are strenuous, i.e., require physical exertion, or prolonged standing or walking.  Consequently, what remains for consideration is whether or not the service connected disabilities also preclude sedentary employment consistent with his education and work experience.

In essence, VA medical opinion providers have opined (cumulatively) that the Veteran's disabilities do not render him incapable of sedentary employment; presumably that does not include sedentary employment that requires physical exertion, as there are also opinions by VA medical providers that the heart disability causes fatigue and reduced tolerance to physical exertion.  Then analysis then turns to whether the Veteran has any training or experience that would qualify him for the less physically demanding forms of sedentary employment (office work, telephone sales).  There is nothing in the record that shows he is so qualified.   He has indicated that all of his employment experience has been in physically demanding occupations; nothing in the record contradicts that report.  Furthermore, his education is limited to a high school equivalency degree, earned more than 43 years ago, which cannot reasonably be found to have trained him for an office position.  There is likewise nothing in the record to indicate that he has other skills (computer competency/conversational) adaptable to jobs in information technology, telephone sales, or other such forms of employment.   

In summary, the medical evidence in the record reflects that dues to his service connected disabilities the Veteran is precluded from participating in physically demanding types of employment or employment requiring standing or walking, and the record does not show that he has the education or any work experience that would lend themselves to his participation in non-physically-demanding sedentary employment.  He alleges he lacks any qualifications for such employment, and nothing in the record contradicts such allegation.  Accordingly, resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that the Veteran's service connected disabilities render him incapable of participating in any regular substantially gainful employment consistent with his education and work experience, and that a TDIU rating is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


